t c memo united_states tax_court estate of ross h freeman deceased dennis hersey executor petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in estate_tax the sole issue for decision is the fair_market_value on the date of decedent's death of certain shares of common_stock and an option to acquire additional shares of common_stock that were properly includable in decedent's gross_estate held r's valuation of such shares and the option is sustained except that allowance will be made for the exercise price of the option shares leroy j neider for petitioner kimberley j peterson for respondent memorandum findings_of_fact and opinion halpern judge respondent determined a deficiency in federal estate_tax of dollar_figure the adjustment giving rise to the deficiency is on account of respondent’s increase in the value of certain shares of stock and an option to acquire additional shares of stock included in the gross_estate petitioner has assigned error to that adjustment and we must decide the value of those shares unless otherwise noted all section references are to the internal_revenue_code as in effect at the time of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and are so found the stipulation of facts filed by the parties and the accompanying exhibits are incorporated herein by this reference some of respondent's proposed findings_of_fact have been conceded by petitioner and accordingly are so found in part rule provides as follows rule briefs e form and content in an answering or reply brief the party continued introduction decedent died on date among the assets includable in decedent’s gross_estate are big_number shares of common_stock in xilinx inc the corporation and an option to acquire from the corporation an additional big_number of its common shares hereafter both such already owned shares and such option shares being referred to without distinction as either the shares or the shares of the corporation continued shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact petitioner has filed an answering brief but petitioner has failed therein to set forth objections to the proposed findings_of_fact made by respondent petitioner has simply set forth therein the proposed findings made in its opening brief and again asked the court to make those findings accordingly we must conclude that petitioner has conceded respondent's proposed findings_of_fact as correct except to the extent that petitioner's proposed findings are clearly inconsistent therewith see fein v commissioner tcmemo_1994_370 estate of stimson v commissioner tcmemo_1992_242 cunningham v commissioner tcmemo_1989_260 in the stipulation of facts and in their briefs the parties have generally referred to the big_number shares of common_stock and the big_number option shares as the shares of the corporation each party has argued for a particular value to be applied to each of the shares ie the same value to be applied both to each of the shares already acquired by decedent and to each of the option shares indeed in the estate_tax_return petitioner states a unit value for each of the option shares dollar_figure that is the same as the per-share value of each of the acquired shares the parties however have entered into a subsequent stipulation that the value of the option shares is equal to the value of the shares of common_stock reduced by cents which continued petitioner timely made an estate_tax_return on form_706 united_states estate and generation-skipping_transfer_tax return the estate_tax_return petitioner did not elect alternate_valuation in the estate_tax_return petitioner valued the shares at dollar_figure per share respondent determined a deficiency in estate_tax by a letter dated date in a statement attached to that letter respondent explained her determination by stating that she had increased the value of the shares to dollar_figure per share organization of the corporation the corporation is a california corporation organized in decedent was one of the founders of the corporation the corporation’s standard industrial code is semiconductors and related devices the corporation is a leader in the field of programmable logic devices the annual_accounting_period of the corporation is a fiscal_year ending on march hereafter when referring to financial data of the corporation for a particular year we will be referring to financial data for the fiscal_year ending on march of that year continued amount represents the exercise price of those option shares for purposes of this opinion we will adopt the convention of the parties and without distinction generally refer to both the shares already acquired by decedent and to the option shares as the shares of the corporation capital structure at the time of decedent’s death there were outstanding one series of common_stock of the corporation and eight series of preferred_stock with the exception of the series f preferred_stock all series of preferred_stock were convertible to common_stock at the ratio of to the series f preferred_stock was convertible at the ratio of dollar_figure shares of common_stock to share of preferred financial performance from through the corporation’s revenues and net_income were as follows fye revenues net_income dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number private sales of stock from its inception through date the corporation sold big_number shares of preferred_stock at prices ranging from dollar_figure to dollar_figure on date common_stock of the corporation was authorized to be sold to certain outside sales representatives of the corporation for dollar_figure a share on date common_stock of the corporation was authorized to be sold to certain outside sales representatives of the corporation for dollar_figure a share the purpose of those sales was to give those sales representatives a direct financial interest in the success of the corporation on july december and date incentive stock_options were granted to certain employees for dollar_figure dollar_figure and dollar_figure a share respectively all such options were to vest over years public offering the corporation had an initial_public_offering of stock in date at a price of dollar_figure per share the possibility of an initial_public_offering was discussed at a meeting of the board_of directors of the corporation on date technology sharing_agreement on date the corporation entered into a 3-year technology sharing_agreement the agreement with monolithic memories inc mmi among other things the agreement accorded mmi rights in certain present and future technology of the corporation in date advanced micro devices amd acquired mmi and succeeded to mmi’s rights under the agreement in the agreement was terminated respondent’s expert respondent presented as her expert witness herbert t spiro spiro who was accepted by petitioner as an expert and whose written report was received in evidence as his direct testimony spiro reached the conclusion supported by his report that the aggregate fair_market_value of the shares as of date on an illiquid minority basis was dollar_figure or dollar_figure a share subsequently respondent came to realize that spiro had made a computational error and offered a correction to spiro’s conclusion viz that the value of the shares was dollar_figure or dollar_figure a share in reaching his conclusion spiro relied on numerous factors including specifically the following an analysis of the corporation’s operating results and financial condition an analysis of the u s economy and the semiconductor industry a forecast of operations after the date of valuation and an investigation of the prices that investors were paying for the stock of comparable publicly traded companies spiro’s analysis of the corporation’s financial condition was based primarily on his review of the corporation’s annual reports and forms 10-k and 10-q for through an income statement of the corporation for the 6-month period ending date and a form s-1 filed on date in connection with the corporation’s initial_public_offering for the first half of revenue was dollar_figure which if annualized would be dollar_figure for a 43-percent increase over spiro concluded however that given the corporation’s growth in sales it was unlikely that there would be no growth in sales during the second half of therefore he expected that the corporation’s growth in sales for would exceed percent spiro thought that the company’s growth rate was meteoric when compared to a 25-percent growth rate in for the semiconductor industry spiro concluded that the corporation’s growth rate was higher than any publicly traded comparable company that he examined other than one for the first months of operating income was dollar_figure which if annualized would be dollar_figure spiro concluded however that if sales for the first months of continued to grow and expenses continued to decline as a percentage of sales then operating income would be even greater the corporation’s actual operating income for was dollar_figure spiro’s analysis of the corporation’s financial position also included an examination of the corporation’s gross_profit margins research_and_development expenses marketing general and administrative expenses interest_income and expenses tax position profitability assets liabilities and book equity value spiro determined the value of the shares using both an income and a market approach under the income approach spiro projected the cash-flow available for distribution for years he made assumptions about future levels of sales expenses and taxes to estimate annual available cash-flow after making certain adjustments he calculated the present_value of that income stream and added to it an amount to reflect the future value of the corporation at the end of years he then divided that result by the number of shares that were outstanding on the appropriate valuation_date to derive a value for each such share the value he so derived was dollar_figure because shares of the corporation were not readily marketable on that date he then applied a liquidity discount to yield a final estimate of value although he recognized that a 35-percent liquidity discount had come to be regarded as an average discount he applied a discount of only percent he did so because he thought that an initial_public_offering of shares of the corporation was likely based on the ownership of a substantial portion of the corporation by venture capitalists the recent history of public offerings by similar companies and his assumption that decedent would have been aware of and would have communicated to any potential buyer steps towards a public offering that already had been taken by the corporation spiro thus computed a per-share fair_market_value for the shares of dollar_figure using the income approach under the market approach spiro first made a list of public companies that he considered comparable to the corporation he then identified those on the list that resembled the corporation sufficiently closely in terms of both earnings per share and growth in earnings per share for those three companies he used certain market_value indicators eg the ratio of price to recent earnings to derive a range of market values for shares of the corporation he then averaged the appropriate market values to derive a value for a share of the corporation of dollar_figure as with the income approach spiro applied a liquidity discount of percent to arrive at a per-share value of dollar_figure under the market approach spiro then reconciled the values he had reached under the income and market approaches by assigning weights to the results reached under each because of the difficulty associated with forecasting the financial performance of startup high growth companies spiro accorded greater weight to the result reached under the market_value approach he gave the market_value approach a 70-percent weight and gave the income approach a 30-percent weight using that approach he concluded that the aggregate fair_market_value of the shares was dollar_figure or dollar_figure a share spiro erred in calculating the value of the shares under the income approach he erred in calculating the future value of the corporation after years correcting that error results in a value per share under the income_method of dollar_figure and a weighted average fair_market_value of dollar_figure per share or dollar_figure for all the shares petitioner’s expert petitioner presented as its expert witness david l klemm klemm who was accepted by respondent as an expert and whose written report was received in evidence as his direct testimony klemm reached the conclusion supported by his report that the fair_market_value of the shares as of date on a minority interest basis was dollar_figure or dollar_figure a share in reaching his conclusion klemm relied on numerous sources of information including specifically the following financial statements for the corporation for through an equipment list and a depreciation schedule as of the end of industry information gathered from various sources information on the u s economy gathered from various sources information on comparative publicly traded companies gathered from various sources and an interview with bernard v vonderschmitt president of the corporation klemm did not analyze financial statements for the corporation for the first months of he did consider financial results for the first quarter of and he concluded that revenue and pretax earning levels were generally in line with such levels for the prior two quarters klemm did not make any forecasts of future growth or sales klemm calculates a value for the shares of dollar_figure by multiplying the number of shares big_number by dollar_figure the number big_number multiplied by dollar_figure is dollar_figure rounded to the nearest dollar klemm determined the value of the shares based on a capitalization of the corporation’s earnings a capitalization of the corporation’s revenues and a return-on-equity analysis using the book_value per share as of the end of to capitalize the corporation’s earnings klemm utilized a capitalization rate that in his report he did not relate to any specific publicly traded companies but merely stated was appropriate after discussing the price earnings ratio of the dow jones industrial average at date and the range of that average for years in his report klemm did not explain the capitalization rate that he used to capitalize the corporation’s revenues to perform his return-to-equity analysis klemm again referred to dow jones industrial averages but failed to specify any companies comparable to the corporation klemm had prepared an earlier report valuing the shares which was appended to the estate_tax_return filed by petitioner in that earlier report klemm listed eight publicly traded companies that he considered comparable to the corporation seven of those eight companies were omitted from the report received as klemm’s testimony one company altera corp is mentioned but no analysis of that company to support klemm’s valuation methods is provided using his three approaches klemm arrived at the following three indications of value for each of the shares approach indicated value capitalization of earnings capitalization of revenues price book_value dollar_figure dollar_figure dollar_figure without explaining the weight to be given to each approach other than stating that the most weight should be given to earnings less weight should be given to price book_value and the least value should be given to revenues klemm opined that the publicly traded equivalent value of the shares on a per-share basis as of date was dollar_figure klemm then applied two discounts to the dollar_figure per-share value he first applied a 20-percent discount to reflect the minority position that an owner of the shares would have he then applied a 25-percent discount to reflect the lack of an established market for the shares taking into account the two discounts that he had applied klemm concluded that the fair_market_value of the shares on a minority interest basis was dollar_figure or dollar_figure per share in his interview with bernard v vonderschmitt president of the corporation klemm did not inquire as to whether on date the corporation had any plans for a public offering of stock he did not consider the potential for a public offering in valuing the shares value of the shares the fair_market_value of the shares on a per-share basis was dollar_figure on date opinion i introduction we must determine the fair_market_value of the shares of the corporation on date the date of decedent’s death the shares were included by petitioner in the gross_estate and reported on the estate_tax_return at a value of dollar_figure per share in determining a deficiency in estate_tax respondent valued the shares at dollar_figure respondent now argues that the value of the shares is no less than dollar_figure per share we interpret respondent’s change in position as a concession of a portion of the deficiency and we accept that concession petitioner now argues that the value of the shares is dollar_figure per share a decision for petitioner on that basis would necessarily mean that petitioner had overpaid the estate_tax petitioner failed to raise the issue of an overpayment in the petition because we find no overpayment we need not deal with the consequences of that failure ii law sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated the standard of valuation is fair_market_value sec_20_2031-1 estate_tax regs defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts future events that were reasonably foreseeable at the valuation_date may be taken into account in determining fair_market_value gray v commissioner 2_bta_672 estate of livermore v commissioner tcmemo_1988_503 in determining the value of unlisted stock and securities we take into consideration among other factors the value of publicly traded stock_or_securities of corporations in the same or a similar line_of_business sec_2031 petitioner bears the burden_of_proof rule a iii testimony both petitioner and respondent rely heavily if not exclusively on expert testimony to establish the value of the shares on the date of decedent’s death indeed respondent’s only witness was respondent’s expert witness spiro petitioner also called one expert witness klemm petitioner called two lay witnesses bernard v vonderschmitt and frank quattrone neither of whom had an opinion as to the value of the shares we found both of petitioner’s lay witnesses to be straightforward and believable we have taken their testimony into account like the parties however we rely heavily on expert testimony in making our finding as to the value of the shares we found spiro to be convincing and we agree with his valuation as corrected by respondent as to the value of the shares we had difficulty with klemm’s valuation and we will set forth some of our more significant concerns we accorded klemm’s valuation no weight iv klemm’s testimony a approaches to valuation klemm followed three approaches in valuing the shares capitalization of earnings capitalization of revenues and return on equity his aim was to find the price that the market would set for a share of the common_stock of the corporation on date under each approach such a market price was the unknown to be discovered under each approach that unknown was a function of two variables one particular to the corporation eg earnings and one reflective of the market ie a variable characteristic of publicly traded companies comparable to the corporation our first major concern is with klemm’s identification of variables characteristic of publicly traded companies comparable to the corporation simply put petitioner has failed to persuade us that klemm identified companies comparable to the corporation and used data with respect to those companies to derive the appropriate market- reflective variables in our findings_of_fact we pointed out the discrepancy between klemm’s earlier report and his expert testimony with respect to the identification of comparable companies except perhaps for one company no comparable companies are identified in his expert testimony during his oral testimony klemm tried to explain that discrepancy he also asked that his expert testimony be amended to make his earlier identification of comparable companies part of that testimony we cannot reconcile his explanation of why he took the comparables out which we do not fully comprehend with his request to amend his expert testimony and add them back in we have little confidence in his quantification of appropriate variables reflective of the market eg capitalization rates klemm’s oral testimony has raised for us serious doubts as to his understanding of the approaches to valuation that he selected that alone is sufficient reason for us to reject the conclusions resulting from those approaches we are also concerned that in relying on his three approaches klemm ignored the dynamic state of the corporation which had experienced exceptional growth in both revenues and earnings since its inception we can find in neither klemm’s identification of market variables or variables particular to the corporation eg earnings nor in his manipulation of those variables any recognition that future earnings and revenues might be any different than they were in ie that earnings and revenues would continue to grow although in the body of his report klemm takes note of the growth since inception of both the corporation’s earnings and revenues and although an income statement for the first months of was reasonably available to him which showed continued growth in both earnings and revenues klemm does not specifically acknowledge such growth or any future growth in any of the approaches that he adopted he seems to contradict his own statement in introducing his valuation approaches that value measures generally take into account the trends in growth performance and stability of earnings revenue and book_value we are unpersuaded that his static view of the corporation’s future was either necessary or correct we are unconvinced that either individually or in conjunction klemm’s approaches to valuation of the shares produce a reliable result b public offering the corporation had an initial_public_offering of stock in date at a price of dollar_figure per share the possibility of an initial_public_offering was discussed at a meeting of the board_of directors of the corporation on date in his report klemm states specifically that during his interview with bernard v vonderschmitt president of the corporation he did not inquire as to whether on date the corporation had any plans for a public offering of stock and he did not consider the potential for a public offering in carrying out his valuation assignment petitioner has cited to us no authority prohibiting an inquiry into plans for a public offering we assume that a potential purchaser would be interested in such plans and might pay a premium depending on her judgment of the likelihood of such an offering indeed in his report klemm tells us that professional investment firms had purchased the preferred_stock in the corporation and it is typical for a high technology startup company to sell convertible preferred shares to venture capital investors we assume that venture capital investors invest with the hope if not the expectation that a public offering will not be too far off klemm’s failure to take any account of a public offering which actually occurred within months of decedent’s death and the possibility of which was discussed before his death seems to us unwarranted it seems to us that klemm turned his back on a datum that he should have considered klemm’s decision to ignore the possibility of a public offering adds to our dissatisfaction with his report cf 48_tc_502 public offering price is a factor to be taken into account in valuing shares of stock in a company that was privately held on the valuation_date due regard must be give to the time span involved between the critical dates and the dates of sale to the public as well as to the contingencies inherent in the successful culmination of a contemplated public offering c minority discount klemm applied a 20-percent discount to reflect what he believed would be the minority position that a purchaser of the shares would have we think that that is inappropriate klemm did not arrive at a value for the corporation and then try to determine the value of minority interest he arrived at a market equivalent value for a share of the corporation and then multiplied to arrive at the value of the shares we assume that in valuing a single share of stock the market would recognize the minority position of that share and that no further minority discount would or could be demanded v spiro’s testimony a analysis we will summarize our reasons for agreeing with respondent’s valuation of the shares we found spiro’s use of the income and market approaches to be straightforward and reasonable with respect to his use of the income approach we agree with his adjustments to income and his use of a 5-year projection we do not think that he overestimated either base revenues expected revenue growth or the other factors and adjustments going into the calculations of expected cash-flows we are satisfied with his choice of a discount rate of percent as appropriate for the corporation we agree with his calculation of the present_value of the 5-year expected cash-flows we agree with the necessity to add to that sum the present_value of cash-flows expected after year the reversion we agree with respondent’s corrected computation of the present_value of the reversion also we are satisfied with his use of the market approach indeed three of the companies selected by spiro as comparable were selected by klemm in his initial report which accompanied the estate_tax_return we agree with spiro’s application of a liquidity discount of percent we also agree with the weight he gave the results reached under the two approaches b petitioner’s criticism petitioner has criticized spiro’s testimony on numerous grounds implicitly we have dealt with most of that criticism in our analysis of spiro’s report we have not however dealt with petitioner’s claim that spiro failed to recognize the effect on the value of the shares of the date technology sharing_agreement agreement entered into with monolithic memories inc mmi the agreement was terminated in the agreement argues petitioner decreased the corporation’s earnings potential and therefore decreased the value of the corporation because mmi and later its successor amd could produce and sell at lower prices products using the corporation’s technology we do not think that spiro failed to take the agreement into account the pace of change for technology in the computer industry is rapid if the agreement had had any effect on earnings it is likely that that effect would have made itself felt during and the first half of spiro relied heavily on the financial figures for those periods implicitly he took the agreement into account the agreement was canceled in petitioner’s expert klemm testified that he did not assign a particular value or a particular discount to the shares due to the agreement we conclude that the agreement was of little consequence to the value of the shares vi conclusion we have found that the fair_market_value of the shares on a per-share basis was dollar_figure on date the value of the big_number shares in issue is thus dollar_figure petitioner understated the value of the gross_estate and we sustain respondent’s determination_of_a_deficiency to the extent necessary to reflect the values that we have found and the stipulation of the parties as to the option shares decision will be entered under rule
